DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 14-27 are pending in this application.
Claims 14 and 25 are amended.
Claims 1-13 are cancelled.
Claims 14-27 are presented for examination. 

Response to Amendments
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
claim 14 teaches a method for determining a toothed-rack force for a steer-by-wire steering system for a motor vehicle. This falls under “process”, which is a statutory invention category.
[Step 2A: Prong 1] But for the vehicle and the not explicitly recited in the claim control unit required to carry out the steps, claim 14 is merely drawn to a series of steps:
generating, in a module for vehicle-model-based estimation of the toothed-rack force, a first component of the toothed-rack force based on data from the motor vehicle
generating, in a module for steering-gear-model-based estimation of the toothed-rack force, a second component of the toothed-rack force based on data from only a steering gear of the motor vehicle
determining with a control unit the toothed-rack force based on the first and second components
The steps are, essentially, a process of determining a toothed-rack force for a steer-by-wire system. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 14 doesn’t not explicitly claim a specific vehicle, a control unit, an electronically controllable steering actuator, and a feedback actuator that would be necessary to carry out the steps. There are no special hardware features of the process recited in the claims as presented. The hardware of a vehicle, a control unit, an electronically controllable steering actuator, and 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a vehicle, a control unit, an electronically controllable steering actuator, and a feedback actuator amount to no more than mere instructions to apply the exception using a generic component. There is no inventive concept in the vehicle, the control unit, the electronically controllable steering actuator, and the feedback actuator that improves the performance of the vehicle. The current claim uses data to determine a toothed-rack force for a steer-by-wire steering system without improving the operation of the vehicle because the newly determined toothed-rack force does not change the vehicle’s operation. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
The dependent claims 15-24 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 14. The dependent claims pertain to conventional activities, do not contain a practical 

[Step 1] Representative claim 25 teaches a method for determining a toothed-rack force for a steer-by-wire steering system for a motor vehicle. This falls under “process”, which is a statutory invention category.
[Step 2A: Prong 1] But for the vehicle and the not explicitly recited in the claim control unit required to carry out the steps, claim 25 is merely drawn to a series of steps:
generating, in a module for vehicle-model-based estimation of the toothed-rack force, a first component of the toothed-rack force based on data from the motor vehicle
generating, in a module for steering-gear-model-based estimation of the toothed- rack force, a second component of the toothed-rack force based on data from only a steering gear of the motor vehicle
determining with the control unit the toothed-rack force based on the first and second components
The steps are, essentially, a process of determining a toothed-rack force for a steer-by-wire system. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 25 doesn’t not explicitly claim a specific vehicle, a control unit, an electronically controllable steering actuator, 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a vehicle, a control unit, an electronically controllable steering actuator, and a feedback actuator amount to no more than mere instructions to apply the exception using a generic component. There is no inventive concept in the vehicle, the control unit, the electronically controllable steering actuator, and the feedback actuator that improves the performance of the vehicle. The current claim uses data to determine a toothed-rack force for a steer-by-wire steering system without improving the operation of the vehicle because the newly determined toothed-rack force does not change the vehicle’s operation. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
claim 26 has been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 25. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claim 26 is also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 14, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et al. (US Publication Number 2016/0288825 A1). 
Regarding claim 14, Varunjikar teaches a method for determining a toothed-rack force for a steer- by-wire steering system for a motor vehicle, comprising: generating, in a module for vehicle-model-based estimation of the toothed-rack force, a first component of the toothed-rack force based on data from the motor vehicle (Varunjikar: Para. 0024, 0028-0029; rack load estimator utilizes a modified static tire model to estimate the steering rack force; Van der Jagt static model includes the following equation for estimating steering rack force to be caused by the tire and the surface of the ground).
Varunjikar doesn’t explicitly teach generating, in a module for steering-gear-model-based estimation of the toothed-rack force, a second component of the toothed-rack force based on data from only a steering gear of the motor vehicle.
However, Varunjikar is deemed to disclose an equivalent teaching. Varunjikar includes a rack load estimator utilizes a modified static model to estimate the steering rack force (Varunjikar: Para. 0024) as a torque component based on a vehicle model. Varunjikar includes an assist torque command generator is calculated by the hand wheel angle signal, the hand wheel velocity signal, and the vehicle velocity signal (Varunjikar: Para. 0025) which is data from the steering system of the motor vehicle.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a steering-gear-based estimated based on data from only a steering 
In the following limitation, Varunjikar teaches determining with a control unit the toothed-rack force based on the first and second components (Varunjikar: Para. 0025; assist torque command generator generates the assist torque command by scaling the estimated steering rack force signal with the scale factor).
Regarding claim 20, Varunjikar teaches wherein the module for steering-gear-model- based estimation of the toothed-rack force comprises a non-linear steering gear model with a separate friction modelling means (Varunjikar: Para. 0068, 0082; the estimation module modifies the Van der Jagt static model to predict a static torque generated by a tire by using a spring stiffness model to provide an additional torque; the estimation module estimates a friction factor to compute the estimated steering rack force), wherein the friction-dependent steering-gear-model-based toothed-rack force is ascertained by means of an estimator (Varunjikar: Para. 0066; the example estimation module uses the friction factor in estimating the steering rack force).
Regarding claim 24, Varunjikar teaches wherein the module for steering-gear-model- based estimation of the toothed-rack force comprises model-based parameter estimation (Varunjikar: Para. 0068, 0082; the estimation module modifies the Van der Jagt static model to predict a static torque generated by a tire by using a spring stiffness model to provide an additional torque; the estimation module estimates a friction factor to compute the estimated steering rack force), wherein the friction characteristics of the steering gear are determined online, which permits an adaptive estimation of the friction-dependent steering-gear-model-based toothed-rack force (Varunjikar: Para. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) into Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
Regarding claim 25, Varunjikar teaches a method for controlling a steer-by-wire steering system for a motor vehicle, including an electronically controllable steering actuator which acts on the steered wheels, a control unit, a feedback actuator to which a driver demand for a steering angle can be applied by a driver by way of a steering input means and which outputs a feedback signal to the steering input means in reaction to the driver demand and to a driving state of the motor 3In re: PCT U.S. National StageAttorney Docket No. 161330P30US Application of THYSSENKRUPP PRESTA AG et al. vehicle, a signal transmitter which transmits the driver demand to the control unit, wherein the control unit controls the steering actuator to transform the driver demand into a deflection of the steered wheels, and wherein the feedback signal is implemented in a manner dependent on an estimated toothed-rack force, wherein the toothed-rack force is estimated by a method, comprising: generating, in a module for vehicle-model-based estimation of the toothed-rack force, a first component of the toothed-rack force based on data from the motor vehicle (Varunjikar: Para. 0024, 0028-0029; rack load estimator utilizes a modified static tire model to estimate the steering rack force; Van der Jagt static model includes the following equation for estimating steering rack force to be caused by the tire and the surface of the ground). 
Varunjikar doesn’t explicitly teach generating, in a module for steering-gear-model-based estimation of the toothed- rack force, a second component of the toothed-rack force based on data from only a steering gear of the motor vehicle.
However, Varunjikar is deemed to disclose an equivalent teaching. Varunjikar includes a rack load estimator utilizes a modified static model to estimate the steering rack force (Varunjikar: Para. 0024) as a torque component based on a vehicle model. Varunjikar includes an assist torque command generator is calculated by the hand wheel angle signal, the hand wheel velocity signal, and the vehicle velocity signal (Varunjikar: Para. 0025) which is data from the steering system of the motor vehicle.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a steering-gear-based estimated based on data from only a steering gear of the motor vehicle in order to Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082). 
In the following limitation, Varunjikar teaches determining with the control unit the toothed-rack force based on the first and second components (Varunjikar: Para. 0025; assist torque command generator generates the assist torque command by scaling the estimated steering rack force signal with the scale factor).


Claims 15, 17, 19, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et al. (US Publication Number 2016/0288825 A1) in view of Strecker et al. (US Publication Number 2014/0163822 A1). 
Regarding claim 15, Varunjikar doesn’t explicitly teach wherein the two components of the toothed-rack force are combined and weighted to form the toothed-rack force, wherein the weighting of the two components is performed in a manner dependent on driving conditions.
However Strecker, in the same field of endeavor, teaches wherein the two components of the toothed-rack force are combined and weighted to form the toothed-rack force, wherein the weighting of the two components is performed in a manner dependent on driving conditions (Strecker: Para. 0009, 0012; the resulting steering rack force is found by weighting the first steering rack force and the second steering rack force as a function of at least one weighting factor).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
Regarding claim 17, Varunjikar doesn’t explicitly teach wherein the module for vehicle-model-based estimation of the toothed-rack force comprises a non-linear vehicle model.
wherein the module for vehicle-model-based estimation of the toothed-rack force comprises a non-linear vehicle model (Strecker: Para. 0053, 0056, Fig. 5; the shape of a particular characteristic curve is varied as a function of the absolute value of the speed |v|).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
Regarding claim 19, Varunjikar doesn’t explicitly teach wherein the non-linear vehicle model comprises a linear single-track model with a tire load model and with a non-linear tire model, on the basis of which the lateral tire force is determined taking into consideration self-aligning moments.
However Strecker, in the same field of endeavor, teaches wherein the non-linear vehicle model comprises a linear single-track model with a tire load model and with a non-linear tire model, on the basis of which the lateral tire force is determined taking into consideration self-aligning moments (Strecker: Para. 0053, 0055, 0056; the characteristic curves are, selected so that a relatively high value of the variable s.sub.per is obtained, in absolute terms, so that the influence of the first steering rack force RFD on the resulting steering rack force RF is high compared to the influence of the second steering rack force RFC, whereby a dynamic steering sensation can be 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
Regarding claim 21, Varunjikar doesn’t explicitly teach wherein the estimator operates with non-linear estimation methods, and/or the friction model of the friction modelling means is an asymmetrical, modified dynamic friction model.
However Strecker, in the same field of endeavor, teaches wherein the estimator operates with non-linear estimation methods, and/or the friction model of the friction modelling means is an asymmetrical, modified dynamic friction model (Strecker: Para. 0053, 0055, 0056; the characteristic map may be adapted to select a characteristic curve as a function of the absolute value of the speed v).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine 
Regarding claim 26, Varunjikar doesn’t explicitly teach wherein, from the difference between the steering-gear-model-based toothed-rack force and the vehicle-model-based toothed-rack force.
However Strecker, in the same field of endeavor, teaches wherein, from the difference between the steering-gear-model-based toothed-rack force and the vehicle-model-based toothed-rack force.
Strecker includes designing the relationship between the first steering rack and the second steering rack force so as to produce the resulting steering rack force easily adapted to the requirements of the vehicle manufacturer (Strecker: Para. 0006, 0008-0009). Strecker includes using a mixing ratio as an example to give a weight for each the first and second steering rack forces (Strecker: Para. 0047). It would be obvious when designing a resultant force using the relationship between the first steering force and the second steering force to include the difference between the two forces. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
the road friction is determined, which is used as an input for the module for vehicle-model-based estimation of the toothed-rack force (Varunjikar: Para. 0024-0025, 0066, 0068; the example estimation module uses the friction factor in estimating the steering rack force).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et al. (US Publication Number 2016/0288825 A1) in view of in view of Dollinar et al. (US Publication Number 2016/0209511 A1). 
Regarding claim 16, Varunjikar doesn’t explicitly teach wherein the weighting is performed by covariance matrices.
However Dollinar, in the same filed of endeavor, teaches wherein the weighting is performed by covariance matrices (Dollinar: Para. 0254-0255; variable H represents the state to measurement matrix and the variable R represents the covariance matrix of the measurement noise).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Dollinar’s covariance matrix that contains the equations of motion of the system and sensor data filter through a Kalman filter algorithm (Dollinar: Para. 0029, 0254-0255) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the Kalman gain from the predicted error covariance (Dollinar: Para. 0254-0255).
claim 18, Varunjikar doesn’t explicitly teach wherein the module for vehicle-model-based estimation of the toothed-rack force comprises an estimator that estimates non-measurable states by means of a Kalman filter.
However Dollinar, in the same filed of endeavor, teaches wherein the module for vehicle-model-based estimation of the toothed-rack force comprises an estimator that estimates non-measurable states by means of a Kalman filter (Dollinar: Para. 0029, 0259-0262; a kinematic model of the vehicle within a Bayesian model-based filter algorithm, such as a Kalman or Kalman-like filter algorithm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Dollinar’s covariance matrix that contains the equations of motion of the system and sensor data filter through a Kalman filter algorithm (Dollinar: Para. 0029, 0254-0255) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the Kalman gain from the predicted error covariance (Dollinar: Para. 0254-0255).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et al. (US Publication Number 2016/0288825 A1) in view of Strecker et al. (US Publication Number 2014/0163822 A1) and in further view of Haddadin (US Publication Number 2018/0169864 A1). 
Regarding claim 22, Varunjikar and Strecker don’t explicitly teach wherein the friction model is a Lund-Grenoble friction model.
wherein the friction model is a Lund-Grenoble friction model (Haddadin: Para. 0264; friction model is based on a Lund-Grenoble model).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Haddadin’s Lund-Grenoble friction model for vehicle friction calculations (Haddadin: Para. 0264) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) and Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) in order to accurately calculate the friction component because increased friction means more power is needed to move the system at the same speed (Haddadin: Para. 0295-0296).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et al. (US Publication Number 2016/0288825 A1) in view of in view of Dollinar et al. (US Publication Number 2016/0209511 A1) and in further view of Strecker et al. (US Publication Number 2014/0163822 A1). 
Regarding claim 23, Varunjikar doesn’t explicitly teach wherein the estimator is based on a linear Kalman filter with friction compensation.
However Dollinar, in the same filed of endeavor, teaches wherein the estimator is based on a linear Kalman filter with friction compensation (Dollinar: Para. 0029, 0259-0262; a kinematic model of the vehicle within a Bayesian model-based filter algorithm, such as a Kalman or Kalman-like filter algorithm).

In the following limitation, Varunjikar and Dollinar don’t explicitly teach wherein the non-linear part of the model is implemented as a compensation element.
However Strecker, in the same field of endeavor, teaches wherein the non-linear part of the model is implemented as a compensation element (Strecker: Para. 0053, 0056, Fig. 5; the shape of a particular characteristic curve is varied as a function of the absolute value of the speed |v|).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) and Dollinar’s covariance matrix that contains the equations of motion of the system and sensor data filter through a Kalman filter algorithm (Dollinar: Para. 0029, 0254-0255) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Strecker et al. (US Publication Number 2014/0163822 A1). 
Regarding claim 27, Strecker teaches a steer-by-wire steering system for a motor vehicle, comprising: an electronically controllable steering actuator which acts on the steered wheels, a control unit (Strecker: Para. 0029, 0032; control unit is connected to a motor by way of a signal line; a steering wheel, is disposed on the torsion bar and can be used by the driver to apply a torque onto the torsion bar by operating the steering means;  rotor angle ang_RA thus corresponds to a rotational angle of the torsion bar, and thus to a steering angle of the wheels; the values detected by way of the sensors and are supplied to the control unit), a feedback actuator to which a driver demand for a steering angle can be applied by a driver by way of a steering input means and which outputs a feedback signal to the steering input means in reaction to the driver demand and to a driving state of the motor vehicle (Strecker: Para. 0008, 0029; the second steering rack force is considered in addition to the first steering rack force, the intensity of the feedback on the force conditions in the steering system is reduced, while maintaining some dependency of the steering torque on the current driving situation; the motor is designed as an electric motor, for example, and acts on a torsion bar by way of a gearbox), a signal transmitter which transmits the driver demand to the control unit (Strecker: Para. 0057-0058; the feedback by way of the signal RF.sub.f allows a smooth overlap between the forces RFD and RFC; a steering system, which not only provides the driver with good feedback on properties of the roadway and of the vehicle), wherein the control unit controls the steering actuator in order to transform the driver demand into a deflection of the steered wheels , wherein the steer-by-wire steering system is configured to carry out a method comprising: determining the toothed-rack force from two components (Strecker: Para. 0006; a resulting steering rack force is found based on the first steering rack force and the second steering rack force).
Strecker doesn’t explicitly teach generating, in a module for vehicle-model-based estimation of the toothed-rack force, a first component of the toothed-rack force by means of a vehicle model.
However, Strecker is deemed to disclose an equivalent teaching. Strecker includes determining a second steering rack force by ascertained as a function of at least one vehicle variable that characterizes the state of the movement of the vehicle (Strecker: Para. 0006). The characterization of the vehicle’s movement to determine a steering rack force is an example of a vehicle model to determine a toothed-rack force. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to generate a second component of the toothed-rack force in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
generating, in a module for steering-gear-model-based estimation of the toothed- rack force, a second component of the toothed-rack force by means of a steering gear model (Strecker: Para. 0006; a first steering rack force is ascertained as a function of at least one force that occurs in the steering system or at least one torque that occurs in the steering system). 


Response to Arguments
Applicant’s arguments, filed 25 February 2022, with respect to the rejection of claims 14-26 under 35 U.S.C. §101 have been fully considered, but are not persuasive. 
The applicant argues that determining a tooth-rack force with a control unit based on multiple components acquired from different sources to increase accuracy and reduce interference is not abstract, citing step 2A of the Alice/Mayo test.
Examiner respectfully disagrees. In response to the applicant’s argument above, the calculation does not improve the control of the steer-by-wire system of the vehicle. The calculated force is not used by the steer-by-wire system in order to improve the control of the steering system. Where the applicant has argued an increased accuracy and reduced interference due to the tooth-rack force calculating, the steer-by-wire system of the vehicle reacts the same as it would without the applicant’s invention because the applicant’s calculations are not used to control the steer-by-wire system. 
Therefore, the applicant’s claim 14 and 25 are abstract as discussed in the instant rejection under 35 USC 101. The 101 rejection of the claims 14-26 is maintained.

Applicant’s arguments with respect to the rejection of claims 14 and 24 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The applicant argues that the rejections of the dependent claims fail to state articulated reasoning with some rational underpinning to support the conclusion of obviousness.
In response to the applicant’s argument above, the argument is moot because the argument does not apply to the references being used in the current rejection.
The applicant next argues that claim 23’s limitation "wherein the estimator is based on a linear Kalman filter with friction compensation, wherein the non-linear part of the model is implemented as a compensation element" is not taught by the prior arts. 
In response to the applicant’s argument above, Dollinar includes a Kalman filter in order to achieve more accurate data in a vehicle system (Dollinar: Para. 0029, 0259-0262) through noise reduction (Dollinar: Para. 0254-0255).
Strecker includes a characteristic curve as a function of the absolute value of the vehicle speed (Strecker: Para. 0053, 0056, Fig. 5) which is a non-linear function from a backward vehicle speed of negative 5 miles an hour to a positive vehicle speed of 5 miles per hour or larger. Since a vehicle routinely goes forward and backwards, regarding the vehicle speed in the positive and negative direction would be obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first 
The applicant next argues that for claim 26’s “Varunjikar does not disclose anything about the "friction estimator module 708" determining the road friction from the difference between a steering-gear-model-based toothed-rack force and a vehicle-model- based toothed-rack force.”
In response to the applicant’s argument above, Strecker includes designing the relationship between a first steering rack force and a second steering rack force in order to produce a resulting steering rack force adapted to the requirements of the vehicle manufacturer (Strecker: Para. 0008). Varunjikar includes a rack load estimator utilizes a modified static model to estimate the steering rack force (Varunjikar: Para. 0024) as a torque component based on a vehicle model. Varunjikar includes an assist torque command generator is calculated by the hand wheel angle signal, the hand wheel velocity signal, and the vehicle velocity signal (Varunjikar: Para. 0025) which is data from the steering system of the motor vehicle. 
Varunjikar includes an estimation module that uses the friction factor in estimating the steering rack force (Varunjikar: Para. 0066). Varunjikar’s estimated steering rack force through a model and an assist torque command through the data of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Varunjikar’s assist torque command generator reads on applicant’s estimated rack force in a steer-by-wire system. The rejection is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663